Citation Nr: 1614576	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-45 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for emphysema, for accrued benefits purposes.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968. The present appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied the Veteran's claim for service connection for emphysema and COPD.

In May 2011, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is in the claims file.

In July 2011, the Board remanded the case to the RO for the development of additional evidence.

In September 2013, while the appeal was pending, the Veteran died. In October 2013, the Board dismissed the appeal due to the death of the Veteran. 

In an October 2013 rating decision, the RO granted the appellant's claim for service connection for the cause of the Veteran's death, finding that his service-connected heart disease contributed to causing his death.

In November 2013, the appellant requested to be substituted for the Veteran to pursue the appeal for service connection for emphysema and COPD, to establish that accrued benefits based on those disorders were due to the Veteran, and, following his death, were payable to a survivor, the appellant. In February 2014, the VA Pension Management Center (PMC) at the Philadelphia, Pennsylvania RO substituted the appellant for the Veteran for those purposes. The continuing appeal has been forwarded to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran developed emphysema and COPD as a result of events during service, specifically, exposure to exhaust, fuel fumes, and other fumes associated with tanks and related weapons.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In August 2008, L. A. W.-S., D.O., a private physician who treated the Veteran, expressed the opinion that his exposure during service to exhaust from tanks and gasses emanating from weapons "of course . . . could be a contributing factor to his development of his lung disease." In March 2011, Dr. W.-S. opined that the Veteran's lung disease may have been aggravated by his exposure during service to tank exhaust and gasses emanating from tank-related weapons.

In the July 2011 remand, the Board instructed that the Veteran receive a VA medical examination, with file review and an opinion as to the likely etiology of his emphysema and COPD. The Board specified that the examination should be performed by a pulmonologist (a physician who is a specialist is pulmonology), and that the examiner, in providing an opinion, should comment on the opinions of Dr. W.-S.

The Veteran had a VA medical examination in May 2012. The physician provided an opinion, although he did not comment on the opinions of Dr. W.-S. In July 2012, the Veteran noted, through his representative, that the May 2012 examination was not performed by a pulmonologist, but by a physician certified in internal medicine. The United States Court of Appeals for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. Stegall v. West, 11 Vet. App. 268 (1998). The Board is remanding this case for the claims file to be reviewed by a VA pulmonologist. That reviewer is to provide an opinion regarding the likely etiology of the Veteran's emphysema and COPD, and, in that opinion, note and comment on the opinions of Dr. W.-S.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a VA pulmonologist (a physician with a specialty in pulmonology) for review. Inform the reviewer that it has been contended that events during the Veteran's service, particularly his exposure to exhaust, smoke, and fumes from tanks and tank weapons, caused or led to the development of his emphysema and his COPD. Ask the reviewer to note in his or her file review the August 2008 and March 2011 statements from the Veteran's treating physician Dr. L. A.W.-S, D.O., which address the possible or likely etiology of his lung disorders.

Ask the reviewer to provide opinions, regarding the Veteran's emphysema and his COPD, as to whether it is at least as likely as not (at least a 50 percent likelihood), that events during service (including exposure to exhaust, smoke, and fumes from tanks and tank weapons) caused or substantially contributed to causing a respiratory disorder. Ask the examiner to comment in his or her opinions on the opinions of Dr. W.-S. Ask the examiner to provide a thorough and detailed explanation of the opinions provided.


2. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the appellant and her representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




